Title: From George Washington to Jacob Bayley, 13 June 1782
From: Washington, George
To: Bayley, Jacob


                  
                     Sir
                     Head Quarters 13th June
                     1782
                  
                  I have received your favr of the 30th May ⅌ Capt. Bailey, with
                     other Letters & papers which accompanied it.
                  The Information given by Capt. Johnson is of very serious Nature—The insidious Designs of the Enemy, I believe, are not to be doubted—but the
                     Evil he mentions has not, I hope, reached the Minds of the people at large,
                     however it may have influenced the Conduct of some Individuals.
                  In present Circumstances, I can afford—no further Assistance than
                     is already given; the Brigade of New Hampshire Troops, with one Regiment of the
                     N. York Levies, are now on the Western & Northern frontiers—Their Duty
                     will extend to keeping a watchfull look out upon the Motions of the Enemy in
                     that Quarter & on the Lakes—I can only advise you to attend very
                     critically to the Movements of the Enemy on your Borders, & to the
                     internal Machinations of evil Men & Emissaries who may be sent among
                     you, or be contained in your own Bosoms. And to counteract them by every Means
                     in your power—And at the same time to keep the Exertions of the people active
                     & alert, & always prepared for speedy Action, in Case of an
                     Appearance of the Enemy on your frontiers.
                  It is surprizing to me, if the Enemy are establishg a post in
                     force at Crownpoint, that I have not been informed of it from Albany—Colo.
                     Reid who Commands there, in a Letter of the 8th June, mentions nothing of it—And Colo. Tupper in a Letter of the 30th May says, "That the Enemy’s Shipping
                     were arrived at Crown point, but dont learn that they have any Troops with
                     them."
                  Was it in my power to effect the Exchange of Capt. Johnson, it
                     would be very agreeable to me; but the Commissioners of the two contendg
                     powers, who met at Elizabeth Town this Spring, to negociate a general Exchange
                     of prisoners (in which your people among others were to have been included)
                     have unhappily seperated without being able to agree to any thing; by which
                     Means my benevolent Intentions have been entirely frustrated, & all
                     Exchanges at present are at an End. If any Mode can be pointed out by you, to
                     attain Mr Johnsons wishes, in which I can be influencial, I shall be glad to
                     afford every Assistance in my power, that maybe consistent with my Duty.
                  I wish you to be industrious to obtain every Intelligence you
                     can—and to communicate whatever you shall think of Importance. I am
                     &c.
                  
               